Shea, J., with whom Borden, J.,
joins, concurring. I agree wholly with Part I of the majority opinion, which holds that an attachment of real estate does not take effect until a certifícate of attachment has been filed in the land records, as provided by General Statutes § 52-285.1 also agree with the holding in Part II that the case must be remanded to the trial court for a determination of whether the delay in recording the Money Store’s mortgage deed was reasonable, because that factual issue must be decided by the trial court rather than by this court.
*823I disagree, however, that this court, in remanding the case for trial of such a factual issue, should point to certain factors that may be relevant to that determination, such as the availability of mail or delivery services more expeditious than ordinary mail, without mentioning others, such as the increased cost of such services and the customary practices followed by attorneys in the locality. The selective inclusion of such signposts accompanying the remand of a factual issue for decision by the trial court is likely to be viewed as indicating a predetermination of that issue by this court. We ought not thus to leave the appellate finger on the scales when we purport to remand for an impartial resolution of a factual issue the trial court has not previously determined.